Title: To Benjamin Franklin from Amelia Barry, 7 December 1781
From: Barry, Amelia
To: Franklin, Benjamin


My Dear Sir,
Pisa 7th. Dec. 1781.
Your mind is too enlarged, as well as your Genius too extensive for your Mind to be wholy absorbed in public cares, hence I dare hope that the woes of your Amelia will be listened to;— They shall not detain you long. My dear Mr. Barry is no more!— he died at this Place (whither we came for the recovery as we hoped, of his health,) the 15th of Octr. and has left me in most unhappy circumstances, with 4 small children, & in expectation of a 5th.— and nothing to Support them!
A Friend of mine will set out for England in 15 or 20. days, & will have the honour to wait on you at Paris or Passy; Will you, my dear Sir, have the Goodness to give him an order upon Govr. Pownal or Mr. Almon for the payment of such profits as may have arisen from the Sale of the Map & Pamphlet, for Since the former wrote me a few lines in May 1780, refering me to you for Information, regarding a State of Mr. Almon’s acct. of Expences & Profits wch. he had transmitted you, I have never been able to draw a line from either. The calls of poverty, and the cries of infant innocence, equally impell me now to exert every effort to obtain some assistance;— Lend then, my dear Paternal Friend, a pitying ear to my Griefs, and by a few Lines directed to either of the above mentioned, procure for me the payment of that Money, and you will secure the eternally grateful acknowledgments of Most dear Sir, Your obliged and devoted Humble Servant
(signed) A. Barry.
His Excelly. B. Franklin Esqr.Be pleased to direct to me Piazza San Nicola Pisa.(Copy.)
 
Endorsed: Dec. 7. 81
Notation: A Barry 7 Dec. 81
